DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicants drawings filed on 11/5/2020 are acceptable.

Response to Remarks
Applicant’s remarks filed on 8/25/2021.  Applicant’s arguments regarding Nagura’s failure to show a restricting portion configured to restrict movement range of another pawl to an inner side in the radial direction than a position where the another pawl and the protruding portion interfere with each other in the radial direction are persuasive.

Allowable Subject Matter
Claims 1-7 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636